Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 18 have been examined.

Double Patenting
Claims 1 – 2 and 9 – 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8 – 14, and 16 – 17 of copending Application No. 17/083,491 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the co-pending application contain all of the limitations of the claims in the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 3 – 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Breitenbach (2,729,196) discloses a portable rack;
Sherar (5,466,082) discloses an in-line safety shackle;
Papendick (5,772,233) discloses an expandable painting wagon;
Carroccia et al. (10,183,185) disclose a fall arrest apparatus;
Kochie et al. (10,544,019) disclose a scissor lift with hydraulic cylinder;
Peterson et al. (11,420,319) disclose a platform extension mechanism;
Christie et al. (2013/0075993) disclose a truss and trolley assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618